FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER



THIS FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER (this “Amendment”) dated as of November 16, 2020 between SEQUENTIAL
BRANDS GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto, and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as administrative agent and collateral agent (the “Agent”), in
consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:



WHEREAS, the Borrower, the Guarantors, the Lenders and the Agent are party to
that certain Third Amended and Restated Credit Agreement dated as of July 1,
2016 (as amended, restated, supplemented or modified and in effect as of the
date hereof, the “Existing Credit Agreement”; the Existing Credit Agreement as
amended hereby, the “Amended Credit Agreement”);



WHEREAS, the Borrower has requested that the Lenders temporarily waive
(collectively, the “Requested Waiver”) the Acknowledged Events of Default set
forth on Schedule 1 hereof and waive compliance with the Maximum Consolidated
Total Leverage Ratio required by Section 7.15(a) of the Amended Credit Agreement
for the Fiscal Quarter ending September 30, 2020 (collectively, the “Specified
Events of Default”), in each case on the terms and for the period set forth
herein;



WHEREAS, the Borrower, the Guarantors, the Required Lenders and the Agent (at
the direction of the Required Lenders) have agreed to amend the Existing Credit
Agreement and waive the Acknowledged Events of Default, in each case, as set
forth herein.



NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:



1.Incorporation of Terms.   All capitalized terms not otherwise defined herein
shall have the same meaning as in the Amended Credit Agreement.

2.Representations and Warranties.  The Borrower hereby represents and warrants
that (i) no Default or Event of Default exists under the Existing Credit
Agreement or under any other Loan Document on and as of the date hereof, and
(ii) after giving effect to this Amendment, all representations and warranties
contained in the Amended Credit Agreement and the other Loan Documents are true
and correct, in all material respects, on and as of the date hereof, except (i)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects.

3.Amendments to Existing Credit Agreement.  

--------------------------------------------------------------------------------

a.Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:



“13-Week Cash Flow Forecast” means each 13-week rolling cash flow forecast
delivered pursuant to Section 6.02(o) on a bi-weekly basis, which shall (i) show
cash receipts and cash disbursements of the Loan Parties and track accounts
receivable, accounts payable and sales performance, in each case, projected
through the period of 13 consecutive weeks including the week in which such
forecast is delivered by the Borrower to the Agent (for distribution to the
Lenders) and (ii) otherwise be in form and substance, and with such detail, as
is reasonably acceptable to the KKR Representative.

“Fifth Amendment” means that certain Fifth Amendment to Third Amended and
Restated Credit Agreement dated as of November 16, 2020.

“Fifth Amendment Effective Date” means the date that all conditions precedent as
set forth in Section 5 of the Fifth Amendment have been satisfied.

b.Section 1.01 of the Existing Credit Agreement is hereby amended by adding the
following new paragraph at the end of the definition of “Permitted Disposition”:

Notwithstanding the foregoing, from and after the Fifth Amendment Effective
Date, (i) no such Permitted Dispositions specified in clauses (a), (b), (d),
(e), (f) or (h) above shall be permitted without the prior express written
consent of the KKR Representative and (ii) no single or series of related
Permitted Dispositions specified in clause (c) above in an aggregate amount of
$100,000 or greater shall be permitted without the prior express written consent
of the KKR Representative; provided, that the Loan Parties or their Subsidiaries
shall be permitted to enter into licenses and sublicenses in the ordinary course
of business and consistent with past practice, so long as each such each such
license or sublicense (i) generates royalty revenue, (ii) includes minimum
guaranteed payments, (iii) is for a term not longer than five years, and (iv)
does not include any option for the licensee to (a) extend the term of the
license or (b) purchase the licensed property.  

c.Section 2.04(c) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:  

(c)In connection with (i) any Disposition of any Collateral (other than
Permitted Dispositions of the type referred to in clauses (d), (e) and (f) of
the definition thereof, other than with respect to Dispositions of Intellectual
Property as set forth in clause (b) above and other than with respect to the
MSLO Disposition as set forth in subclause (ii) below) in any Fiscal Year in
excess of the Threshold Amount, the Borrower shall apply the aggregate Net
Proceeds received in excess of the Threshold Amount to prepay the Loans
(including L/C Borrowings) up to an amount which is equal to 100% of the Net
Proceeds from the Disposition of such Collateral and (ii) the receipt of the Net
Proceeds of the MSLO Disposition, the Borrower shall apply such Net Proceeds (x)
received on the Second Amendment Effective Date (in each case in an amount as
was separately agreed in writing by the Borrower and the Agent (at the direction
of the Required Lenders)) as follows:

--------------------------------------------------------------------------------

(1) first, to the BoA Agent, with such Net Proceeds being used to repay
Revolving Loans (as defined in the BoA Credit Agreement), (2) second, to BoA
Agent, with such Net Proceeds being used to repay Tranche A-1 Term Loans (as
defined in the BoA Credit Agreement) and (3) third, to the Borrower and (y)
received after the Second Amendment Effective Date, within one Business Day of
receipt thereof, to BoA Agent, with such Net Proceeds being used to repay
Tranche A-1 Term Loans (as defined in the BoA Credit Agreement).

d.Article V of the Existing Credit Agreement is hereby amended by adding the
following new Section 5.26:

Section 5.26.     Excluded Subsidiaries.

As of the Fifth Amendment Effective Date and at all times thereafter, no
Subsidiary constitutes an Excluded Subsidiary and no Loan Party shall form or
otherwise acquire any Excluded Subsidiary.

e.Section 6.02 of the Existing Credit Agreement is hereby amended by adding the
following new subsections (o) and (p):

(o)     commencing on the first week following the Fifth Amendment Effective
Date and on a bi-weekly basis thereafter (by 5:00 p.m. New York City time no
later than the third (3rd) Business Day of each second week), furnish to the
Agent (for distribution to the Lenders), (i) a 13-Week Cash Flow Forecast, (ii)
a report setting forth the accounts receivables and aging accounts payable of
the Loan Parties and their Subsidiaries for the previous two week period, (iii)
if any payments are received from licensees more frequently than quarterly, a
sales pacing report of the Loan Parties and their Subsidiaries prepared by the
Borrower for the previous two week period; and

(p) commencing on the first week following the Fifth Amendment Effective Date
and on a weekly basis thereafter (by 5:00 p.m. New York City time no later than
the Friday of each week), furnish to the Agent (for distribution to the Lenders)
a copy of each license agreement entered into in the prior week.

f.Article VI of the Existing Credit Agreement is hereby amended by adding the
following new Section 6.18:

Section 6.18Lender Meetings. The Loan Parties shall cause their senior
management and their advisors (including any investment banker and/or financial
advisor) to make themselves available (a) each Tuesday from and after the Fifth
Amendment Effective Date at 11:00 a.m. prevailing Eastern Time, and (b) at such
other dates and times requested by the Required Lenders (which dates and times
shall be reasonably satisfactory to the Required Lenders and the Loan Parties),
in each case, for a conference call with the KKR Representative and the Lenders
for purposes of discussing (x) any updates concerning the Loan Parties’ ongoing
strategic initiatives, (y) any information contained in any 13-Week Cash Flow
Forecast and any other report delivered pursuant to Section 6.02(o), and (z) any

--------------------------------------------------------------------------------

other information regarding the Loan Parties’ business results and operations
reasonably requested by the KKR Representative or the Lenders.

g.Section 7.01 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired or sign or file or
suffer to exist under the UCC or any similar Law or statute of any jurisdiction
a financing statement that names any Loan Party as debtor; sign or suffer to
exist any security agreement authorizing any Person thereunder to file such
financing statement; sell any of its property or assets subject to an
understanding or agreement (contingent or otherwise) to repurchase such property
or assets with recourse to it; or assign or otherwise transfer any accounts or
other rights to receive income, other than, as to all of the above, Permitted
Encumbrances; provided, that from and after the Fifth Amendment Effective Date,
no Loan Party shall nor shall it permit any of its Subsidiaries to create,
incur, assume or suffer to exist any Permitted Encumbrance pursuant to clauses
(i), (o) or (s) thereof without the prior express written consent of the KKR
Representative.

h.Section 7.02 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

Make any Investments, except Permitted Investments; provided, that from and
after the Fifth Amendment Effective Date, no Loan  Party nor any Subsidiary
shall be permitted to make any Permitted Investment pursuant to clauses
(g)(iii), (g)(iv), (i), (j), (l), (m) or (v) of the definition thereof without
the prior express written consent of the KKR Representative.

i.Section 7.03 of the Existing Credit Agreement is hereby amended by adding the
following new paragraph at the end of such section:

Notwithstanding the foregoing, from and after the Fifth Amendment Effective
Date, no Loan Party shall nor shall it permit any Subsidiary to incur any new
Indebtedness (other than Indebtedness outstanding under the BoA Facility (as in
effect on the Fifth Amendment Effective Date) or any other Indebtedness
outstanding on the Fifth Amendment Effective Date) without the prior express
written consent of the KKR Representative.

j.Section 7.04 of the Existing Credit Agreement is hereby amended by adding the
following new paragraph at the end of such section:

Notwithstanding the foregoing or anything to the contrary contained herein, from
and after the Fifth Amendment Effective Date, no Loan Party shall nor shall any
Subsidiary form or otherwise acquire any Excluded Subsidiary.

k.Section 7.06 of the Existing Credit Agreement is hereby amended by adding the
following new paragraph at the end of such section:

--------------------------------------------------------------------------------

Notwithstanding the foregoing, from and after the Fifth Amendment Effective
Date, no such Restricted Payments specified in clauses (c), (e), (f), (g), (h)
and (j) above shall be permitted without the prior express written consent of
the KKR Representative.

l.Section 7.07 of the Existing Credit Agreement is hereby amended and restated
in its entirety as follows:

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness for borrowed money, except with
the prior express written consent of the KKR Representative (other than with
respect to clause (a)(ii) below, which for the avoidance of doubt shall not
require prior express written consent of the KKR Representative): (a) (i) as
long as no Default or Event of Default then exists, regularly scheduled or
mandatory repayments, repurchases, redemptions or defeasances of Permitted
Indebtedness (other than the BoA Facility), (ii) regularly scheduled payments
and mandatory prepayments under the BoA Facility, and so long as no Default or
Event of Default then exists, prepayment and other repurchases, redemptions or
defeasances under the BoA Facility and any Permitted Refinancing thereof, in
each case not in violation of the Intercreditor Agreement, (b) the purchase,
redemption, defeasance or other acquisition or retirement of any Indebtedness of
the Borrower or any Subsidiary or of any Equity Interests of the Borrower or any
Subsidiary in exchange for, or out of the net cash proceeds of a contribution to
the common equity of the Borrower or any Subsidiary, or a substantially
concurrent sale of, Equity Interests (other than Disqualified Stock) of the
Borrower or any Subsidiary and (c) the purchase, redemption, defeasance or other
acquisition or retirement of Indebtedness with the net cash proceeds from an
incurrence of any Permitted Refinancing thereof.

m.Section 8.01 of the Existing Credit Agreement is hereby amended by amending
and restating the clause (b) thereof in its entirety as follows:

(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Sections 6.03(a), 6.05(a) (solely
with respect to the Borrower), 6.06(b)(i)(A), 6.07, 6.17, 6.18 or Article VII,
(ii) Section 6.02(o) and such failure continues for 2 Business Days, (iii)
Section 6.02(p) and such failure continues for 5 days, (iv) Sections 6.01, 6.02
(other than 6.02(o) and 6.02(p)), or 6.03 (other than 6.03(a)) and such failure
continues for 10 days, (v) Section 6.06(b)(i)(B) and (ii) – (iv) and such
failure continues for 10 days or (vi) Section 6.11 or 6.13 and such failure
continues for 15 days; or

4.Limited Waiver.  Subject to the satisfaction of the conditions precedent set
forth in Section 5 of this Amendment, Agent and the Lenders party hereto hereby
grant the Requested Waiver through December 31, 2020 unless the Requested Waiver
is extended as set forth below; provided, that the foregoing waiver shall be
effective only to the extent specifically set forth herein and shall not (a) be
construed as a consent to or waiver of (i) any breach, Default or Event of
Default other than as specifically waived herein, or (ii) any breach, Default or
Event of Default of which Agent or any of the Lenders have not been informed by
any Loan Party, (b) affect the right of Agent or any of

--------------------------------------------------------------------------------

the Lenders to demand strict compliance by each Loan Party with all terms and
conditions of the Credit Agreement and the Loan Documents, except as
specifically consented to, modified or waived by the terms hereof, (c) be deemed
a consent to or waiver of any future transaction or action on the part of any
Loan Party requiring the Lenders’ or the Required Lenders’ consent or approval
under the Credit Agreement or the Loan Documents, or (d) diminish, prejudice or
waive any of Agent’s or any Lender’s rights and remedies under the Credit
Agreement, any of the other Loan Documents, or applicable law, whether arising
as a consequence of any Default or Event of Default which may now exist or
otherwise, and Agent and each of the Lenders hereby reserve all of such rights
and remedies. It is understood and agreed that the Requested Waiver is temporary
and shall expire on December 31, 2020 unless extended by the Agent (at the
direction of the Required Lenders in their sole discretion).  Upon the
expiration of the Requested Waiver, the Specified Events of Defaults shall
constitute an immediate Event of Default under the Credit Agreement.  For the
avoidance of doubt and notwithstanding anything herein to the contrary, during
the period in which the Requested Waiver is in effect, to the extent any
provision of the Credit Agreement or any other Loan Document is qualified by, or
requires the absence of, any Default or Event of Default, a Default or Event of
Default shall be deemed to have occurred for purposes of such provisions as a
result of the Specified Events of Default notwithstanding the Requested Waiver.

5.Conditions to Effectiveness.  This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of
the Agent (at the direction of the Required Lenders):

a.This Amendment shall have been duly executed and delivered by the Borrower,
the other Loan Parties, and the Required Lenders, and the Agent shall have
received evidence thereof.

b.The Agent shall have received a duly executed Amendment to Fourth Amendment to
Third Amended and Restated Credit Agreement Side Letter, dated as of the date
hereof, by and among the Borrower, the Agent and the Lenders party thereto (the
“Side Letter Amendment”).

c.All action on the part of the Borrower and the other Loan Parties necessary
for the valid execution, delivery and performance by the Borrower and the other
Loan Parties of this Amendment and the other Loan Documents shall have been duly
and effectively taken.  

d.After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

e.The Borrower shall have paid in full all fees and expenses of the Agent
(including the reasonable and documented fees and expenses of counsel for the
Agent) and the KKR Representative (including those of King & Spalding LLP and
Province Inc.) due and payable on or prior to the Fifth Amendment Effective
Date, and in the case of expenses, to the extent invoiced at least one (1)
Business Day prior to the Fifth Amendment Effective Date.

f.The Borrower shall have delivered an updated Information Certificate and other
customary corporate documents as the KKR Representative shall reasonably
request.

g.The Borrower shall have filed (or caused to have been filed) a UCC-3
continuation statement with the Secretary of State of the State of Delaware for
each of (1) the original UCC-1 financing statement filed on December 4, 2015
naming the Borrower as debtor and

--------------------------------------------------------------------------------

the Agent as secured party (Filing no. 20155810014) and (2) the original UCC-1
financing statement filed on January 6, 2016 naming Heeling Sports Limited as
debtor and the Agent as secured party (Filing no. 20160102093).



6.Binding Effect.  The terms and provisions hereof shall be binding upon and
inure to the benefit of the parties hereto and their heirs, representatives,
successors and assigns.

7.Reaffirmation of Obligations.  The Borrower hereby ratifies the Loan Documents
and acknowledges and reaffirms (a) that it is bound by all terms of the Loan
Documents applicable to it and (b) that it is responsible for the observance and
full performance of its respective Obligations.

8.Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Amended Credit Agreement.

9.Multiple Counterparts.   This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Amendment by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.

10.Governing Law.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE
BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

11.Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.  The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Amended Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

12.Agent Authorization.  Each of the undersigned Lenders hereby authorizes Agent
to execute and deliver this Amendment and the Side Letter Amendment on its
behalf and, by its execution below, each of the undersigned Lenders agrees to be
bound by the terms and conditions of this Amendment.  









--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written.





BORROWER:

SEQUENTIAL BRANDS GROUP, INC.

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman



GUARANTORS:

SQBG, INC.

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

SEQUENTIAL LICENSING, INC.

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

WILLIAM RAST LICENSING, LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

HEELING SPORTS LIMITED

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman





--------------------------------------------------------------------------------

B®AND MATTER, LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

SBG FM, LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

SBG UNIVERSE BRANDS, LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

GALAXY BRANDS LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

The Basketball Marketing Company, Inc.

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

AMERICAN SPORTING GOODS CORPORATION

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

LNT BRANDS LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman





--------------------------------------------------------------------------------

JOE’S HOLDINGS LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

GAIAM BRAND HOLDCO, LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

GAIAM AMERICAS, INC.

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman

SBG-GAIAM HOLDINGS, LLC

By:   /s/ William Sweedler
Name:   William Sweedler
Title:   Executive Chairman









--------------------------------------------------------------------------------

wilmington trust, national association, as Agent

By:   /s/ David Bergstrom
Name:   David Bergstrom
Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:



FS KKR CAPITAL CORP.



By: __/s/ Jessica Woolf____________________

Name: Jessica Woolf

Title: Authorized Signatory

                         

FS KKR MM CLO 1 LLC



By: __/s/ Jessica Woolf____________________

Name: Jessica Woolf

Title: Authorized Signatory





DARBY CREEK LLC



By: __/s/ Jessica Woolf_____________________

Name: Jessica Woolf

Title: Authorized Signatory





FS KKR CAPITAL CORP. II



By: __/s/ Jessica Woolf____________________

Name: Jessica Woolf

Title: Authorized Signatory





--------------------------------------------------------------------------------

DUNLAP FUNDING LLC



By: __/s/ Jessica Woolf__________________

Name: Jessica Woolf

Title: Authorized Signatory























--------------------------------------------------------------------------------

Schedule 1

Existing Events of Default



(i)The Event of Default that has arisen under Section 6.01(b) of the Credit
Agreement due to the failure of the Borrower to deliver the audited financial
statements of the Borrower and its Subsidiaries for the Fiscal Quarter ended
March 31, 2020 (“Q1 Financials”) in accordance with the provisions set forth in
Section 6.01(b) of the Credit Agreement and which such failure to deliver the Q1
Financials has continued for more than 10 days after the delivery date required
under the Credit Agreement (“Q1 Financials EOD”).



(ii)The Event of Default that has arisen under Section 6.02(b) of the Credit
Agreement due to the failure of the Borrower to deliver the Compliance
Certificate for the Fiscal Quarter ended March 31, 2020 (“Q1 Compliance
Certificate”) in accordance with the provisions set forth in Section 6.02(b) of
the Credit Agreement, which such failure to deliver the Q1 Compliance
Certificate has continued for more than 10 days after the delivery date required
under the Credit Agreement (the “Q1 Compliance Certificate EOD”).



(iii)The Event of Default that has arisen under Section 6.01(f) of the Credit
Agreement due to the failure of the Borrower to deliver the updated report of
the royalty revenue summary by brand and related licensing detail with respect
to the Material Licenses of the Loan Parties and any subsidiary for the Fiscal
Quarter ended March 31, 2020 (“Q1 Royalty Report”) in accordance with the
provisions set forth in Section 6.01(f) of the Credit Agreement and which such
failure to deliver the Q1 Royalty Report has continued for more than 15 days
after the delivery date required under the Credit Agreement (“Q1 Royalty Report
EOD”).



(iv)The Event of Default that has arisen under Section 2 of the Fourth Amendment
to Third Amended and Restated Credit Agreement Side Letter (the “Side Letter”)
due to the failure of the Borrower to deliver the amendment fee to the Agent,
for the benefit of the Lenders, by May 31, 2020 (“Fourth Amendment Fee”)
required pursuant to the provisions set forth in Section 2 of the Side Letter
(“Fourth Amendment EOD”).



(v)The Event of Default that has arisen under Section 8.01(e) of the Credit
Agreement due to the failure of the Borrower to (x) deliver the audited
financial statements of the Borrower and its Subsidiaries for the Fiscal Quarter
ended March 31, 2020 in accordance with the provisions set forth in Section
8.01(e) of the BoA Credit Agreement (the “BoA Financials EOD”), (y) deliver the
Compliance Certificate for the Fiscal Quarter ended March 31, 2020 (“BoA
Compliance Certificate”) in accordance with the provisions set forth in Section
6.02(b) of the Credit Agreement, which such failure to deliver the BoA
Compliance Certificate has continued for more than 10 days after the delivery
date required under the BoA Credit Agreement (the “BoA Compliance Certificate
EOD”), and (z) deliver the updated report of the royalty revenue summary by
brand and related licensing detail with respect to the Material Licenses of the
Loan Parties and any subsidiary for the Fiscal Quarter ended March 31, 2020
(“BoA Royalty Report”) in accordance with the provisions set forth in Section
6.01(f) of the BoA Credit Agreement and which such failure to deliver the BoA
Royalty Report has continued for more than 15 days after the delivery date
required under the BoA Credit Agreement (“BoA Royalty Report EOD”, and together
with the Q1 Financials EOD, the Q1 Compliance Certificate EOD,

--------------------------------------------------------------------------------

the Q1 Royalty Report EOD, the Fourth Amendment EOD, the BoA Financials EOD, and
the BoA Compliance Certificate EOD, collectively, the “Acknowledged Events of
Default”).

--------------------------------------------------------------------------------